DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,8,11,12-14,19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Li et al. (CN 104996183 A). Note, a machine translation has been provided and will be referred to herein.
 	For claim 1, Li et al. disclose a tray for growing microgreens comprising: 
a tray housing (2) defining a fluid reservoir, the tray comprising a plurality of tray walls (see figs. 1-2, self-explanatory for the walls) enclosing the fluid reservoir; 
a tray floor defining a bottom of the fluid reservoir within the tray housing (see figs. 1-2, self-explanatory for the tray floor); 
a plurality of substantially parallel internal walls (not numbered but can be seen in fig. 2A) extending substantially vertically from the tray floor within the fluid reservoir, each internal wall of the plurality of substantially parallel internal walls having an internal wall height smaller than a tray wall height of each of the tray walls (as shown in fig. 1, the parallel internal walls are smaller in height than the tray); 
a plurality of internal reservoir gaps (see the examiner’s illustration below with the gaps shown as the arrows) between each end of each wall of the plurality of internal walls and an adjacent inner surface of a tray wall such that a segment of the tray floor separates each wall of the plurality of internal walls from the plurality of tray walls.  

    PNG
    media_image1.png
    443
    525
    media_image1.png
    Greyscale

	For claim 8, Li et al. disclose the tray of claim 1, and further disclose a lid (3) having a lip (not numbered but implied because a lid has to have an edge or lip to connect with the tray) for resting on a top surface of the tray walls and a cover surface (any surface on the lid covering the tray) configured to extend upwards from the top surface of the tray walls and cover the fluid reservoir.  
	For claim 11, Li et al. disclose the tray of claim 1, and further disclose wherein the plurality of tray walls are at least partially transparent (as stated in the translation “any of the germinating box can be made of transparent material or semitransparent material, such as transparent PVC, PP, PET, PMMA and PC. In one embodiment of the present invention, the manufacturing of the germinating box material may be a transparent PVC.”).
	For claim 12, Li et al. disclose a kit for growing microgreens comprising: 
a tray (2) having a tray housing defining a fluid reservoir; and 
a grow mat (1) having a flexible surface (germination paper as stated in the translation), 
the tray comprising a plurality of tray walls (see figs. 1-2, self-explanatory for the walls) enclosing the fluid reservoir, a tray floor (see figs. 1-2, self-explanatory for the tray floor) defining a bottom of the fluid reservoir, and 
a plurality of substantially parallel internal walls (not numbered but can be seen in fig. 2A), wherein each of the substantially parallel internal walls has an internal wall height smaller than a tray wall height of each of the tray walls (as shown in fig. 1, the parallel internal walls are smaller in height than the tray); 
wherein each of the internal walls extends across an internal dimension of the tray and has a length smaller than the corresponding internal dimension, such that there is a space between each end of each of the internal walls and an adjacent tray wall of the plurality of tray walls (see the examiner’s illustration above with the gaps shown as the arrows).   
For claim 13, Li et al. disclose the kit of claim 12, and further disclose wherein a segment of the tray floor separates each wall of the plurality of internal walls from the corresponding adjacent tray wall (as shown in the examiner’s illustration above with the arrows showing the spaces or gaps create separation segments).  
For claim 14, Li et al. disclose the kit of claim 12, and further disclose a lid (3) having a lip (not numbered but implied because a lid has to have an edge or lip to connect with the tray) for resting on a top surface of the tray walls and a cover surface (any surface on the lid covering the tray) configured to extend upwards from the top surface of the tray walls and cover the fluid reservoir (functional recitation to which the shape of the lid and tray .  
For claim 19, Li et al. disclose the kit of claim 12, and further disclose wherein the spaces between each end of each of the internal walls and the adjacent tray walls are sized to accommodate at least one end of the grow mat (functional recitation to which the spaces or gaps as shown in the examiner’s above can accommodate an end of a grow mat).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated Li et al. (as above) by or, in the alternative, under 35 U.S.C. 103 as obvious over Hsien (US 20030079403 A1) .
 	For claim 15, Li et al. disclose the kit of claim 14, and further disclose wherein the tray is configured to stack with additional instances of an identical tray, and wherein the lid is configured to nest with additional instances of an identical lid, such that the trays and lids are stackable (functional recitation to which the tray and lid of Li et al. can performed the intended function of stacking due to the sloped-wall shape of both the tray and lid to allow stacking). 
	However, in the event applicant does not agree with the examiner’s interpretation of Li et al., Hsien teaches in the same field of endeavor of a kit for growing microgreens comprising a tray (3) that is configured to stack with additional instances of an identical tray (see fig. 4), and wherein the lid is configured to nest with additional instances of an identical lid, such that the trays and lids are stackable (see fig. 4). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to	have the tray and the lid of Li et al. be configured to stack as taught by Hsien in order to save space. 
Claims 2-7,16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (as above) in view of Mathy (US 20100162623 A1).
 	For claim 2, Li et al. teach the tray of claim 1, but are silent about wherein one of the plurality of substantially parallel internal walls has a water fill level indicator.  
	Mathy teaches in the same field of endeavor of a kit for growing microgreens comprising one of the plurality of substantially parallel internal walls (9,6) has a water fill level indicator (13 and notches as shown). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a water fill level indicator as taught by Mathy in one of the parallel internal walls of Li et al. in order to provide water flow guide within the walls and drainage (as stated in Mathy para. 0035). 
	For claim 3, Li et al. as modified by Mathy teach the tray of claim 2, but are silent about wherein the water fill level indicator is substantially centrally located within the fluid reservoir.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the water fill level indicator of Li et al. as modified by Mathy be substantially centrally located within the fluid reservoir, since it has been held that rearranging parts of an invention involves only routine skill in the art (depending on where the user wishes to better guide flow). In re Japikse, 86 USPQ 70. 
	For claim 4, Li et al. as modified by Mathy teach the tray of claim 3, and further teach wherein the water fill level indicator comprises a fill level segment of the corresponding internal wall having a height smaller than the internal wall height (fig. 2 of Mathy shows the notch 3 being a height smaller than the wall).  
	For claim 5, Li et al. as modified by Mathy teach the tray of claim 4, but are silent about wherein the internal wall containing the water fill level indicator comprises at least two full height segments having segment heights equal to the internal wall height and wherein the fill level segment of the wall is located between the at least two full height segments.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the internal wall of Li et al. as modified by Mathy containing the water fill level indicator comprises at least two full height segments having segment heights equal to the internal wall height and wherein the fill level segment of the wall is located between the at least two full height segments, depending on where the user wishes to better guide flow and how much flow circulation to have more than one segments or not. 
	For claim 6, Li et al. as modified by Mathy teach the tray of claim 2, but are silent about wherein the plurality of substantially parallel internal walls comprises an odd number of internal walls, and wherein the water fill level indicator is in a center wall of the internal walls.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of substantially parallel internal walls of Li et al. as modified by Mathy be comprised an odd number of internal walls, depending on the user’s wishes to divide the tray into desired number of compartments and how much supports are needed to support the plants grown on the mat. In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the water fill level indicator of Li et al. as modified by Mathy be in a center wall of the internal walls, since it has been held that rearranging parts of an invention involves only routine skill in the art (depending on where the user wishes to better guide flow). In re Japikse, 86 USPQ 70.
	For claim 7, Li et al. as modified by Mathy teach the tray of claim 6, and further teach wherein the center wall of the internal walls has a length smaller than the other internal walls (due to the notch cutting into the wall). 
	For claim 16, the limitation has been explained in the above claim 2, thus, please see above. 
	For claim 17, the limitation has been explained in the above claim 3, thus, please see above.
	For claim 18, the limitation has been explained in the above claim 4, thus, please see above.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (as above) as applied to claim 1 above, and further in view of Kobayashi (JP 2018064462 A).
 	For claim 9, Li et al. teach the tray of claim 1, and further teach a grow mat (1) having a flexible surface, but are silent about wherein at least one portion of the flexible surface extends into the internal reservoir gaps and wherein at least one portion of the flexible surface rests on top of the plurality of substantially parallel internal walls.  
Kobayashi teaches in the same field of endeavor of a kit for growing microgreens comprising a grow mat (140) having a flexible surface, wherein at least one portion of the flexible surface (the ends 141) extends into the internal reservoir gaps (fig. 2) and wherein at least one portion of the flexible surface rests on top of the plurality of substantially parallel internal walls (120,121).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have at least one portion of the flexible surface of the grow mat of Li et al. extends into the internal reservoir gaps and wherein at least one portion of the flexible surface rests on top of the plurality of substantially parallel internal walls as taught by Kobayashi in order to allow slow wicking of the fluid to the plants. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (as above) as applied to claim 1 above, and further in view of Belgiorno (US 5581936 A). 
 	For claim 10, Li et al. teach the tray of claim 1, and further teach wherein each of the internal walls extends vertically from the tray floor (as shown in the figures, self-explanatory), but are silent about and wherein a transition from the tray floor to each internal wall is arcuate.  
	Belgiorno teaches in the same field of endeavor of a kit for growing microgreens comprising a transition from the tray floor to each internal wall is arcuate (each internal wall 124, 126, 128, 130, 132, and 134 are arcuate, thus, will create an arcuate transition from the floor).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a transition from the tray floor to each internal wall of Li et al. be arcuate as taught by Belgiorno in order to better guide flow of fluid due to the aerodynamic arcuate shape. 
	For claim 20, the limitation has been explained in the above claim 10, thus, please see above.
Conclusion
The prior art made of record on form PTO-892, even though not relied upon in the rejection, are considered pertinent to applicant's disclosure because they teach the same field of endeavor of a tray/kit for growing microgreens with features that are similar to that of applicant’s invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Son T Nguyen/Primary Examiner, Art Unit 3643